No. 8 6 - 3 8 9
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987




MONTANA AGRA-CHEMICAL, INC.,
a Montana corporation,
                 Plaintiff and Respondent,


GERALD JACOBSON,
                 Defendant and Appellant,




APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin,
                 The Honorable Thomas Olson, Judge presiding.


COUNSEL OF RECORD:

         For Appellant:
                 Jerry R. Bechhold, Bozeman, Montana

         For Respondent :
                 Morrow, Sedivy & Bennett; Lyman H. Bennett, 111,
                 and Terry Schaplow, Bozeman, Montana




                                   Submitted on Briefs: Nov. 13, 1 9 8 6
                                      Decided:   January 13, 1987


Filed:
           3 A N i 3 f587
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

       Mr. Jacobson, appearing as a pro se defendant, obtained
a judgment in the Justice Court for Gallatin County on Mon-
tana Agri-Chemical's complaint against him.               He then obtained
an attorney who moved to file this counterclaim in Gallatin
County District Court.            The District Court denied his motion
and dismissed the action.           We affirm.
       One issue resolves this appeal:                 Is Mr. Jacobson an
aggrieved party and entitled to appeal to district court?
       Montana Agri-Chemical          filed   a   complaint against Mr.
Jacobson      in    the   Justice Court       for Gallatin County,      for
$242.28 due on an account.                Mr. Jacobson's answer alleged
that    the    account      had    been    paid   in    full   by   Montana
Agri-Chemical's "acceptance of check #34 and taking of per-
sonal property without owners approve1 [sic]."
       Following a hearing, the Justice of the Peace found that
Montana Agri-Chemical had charged an ilLega.1 rate of interest
on the account and had illegally gone onto Mr. Jacobson's
land and retrieved a Loomix trough which Mr. Jacobson had
purchased.         He determined that Mr. Jacobson's damages woul-d
reasonably offset Montana Agri-Chemical's claim, and entered
judgment for Mr. Jacobson.           He awarded Mr. Jacobson costs in
the amount of $10.
       Mr. Jacobson then obtained an attorney who moved to file
a cross-complaint in Gallatin County District Court, alleging
that the interest charged by Montana Agri-Chemical on its
accounts was usurious and that Montana Agri-Chemical's agents
had    illegally trespassed         on Mr.     Jacobson's property     and
converted the Loomix trough.              Montana Agri-Chemical filed a
memorandum     in opposition to Mr.            Jacobson's motion.      The
motion was heard. orally and denied.        Ruling from the bench,
the District Court dismissed the action, stating:

        F.eviewing Judge Goan's order, it appears that the
        Plaintiff did not plead his counterclaim, but Judge
        Goan said that he was implying some sort of a
        counterclaim even though it was vague, but Judge
        Goan undertook to consider the matter and used it
        in offsetting the debt owed by the Defendant to the
        Plaintiff, and so the motion to file a counterclaim
        is denied and the matter is dismissed on the
        grounds that the Defendant is not an aggrieved
        party.
        Mr. Jacobson raises two issues which we do not consider
at Length.       He states that 5 25-31-506, MCA, conflicts with
Rule 7C of the Montana Justice Courts Rules of Civil Proce-
dure.     It is not necessary for us to reconcile the apparent
conflict, because of our resolution of the 'aggrieved party'
issue.     Mr. Jacobson also raises the argument that depriving
him of the opportunity to have his day in district court
denies him due process of law.         He has completely failed to
support this argument, however, and          it appears tha.t all
procedural due process requirements were met in J.P. court.


        Is Mr.   Jacobson an aggrieved party     and entitled to
appeal to district court?
    Appeal of a justice court judgment to district court is
discussed at     §   25-33-101, MCA:

        Exclusive method of review. A jud-gmentor order in
        a civil action, except when expressly made final by
        this code, may be reviewed a.s prescribed in this
        chapter and not otherwise. A party aggrieved may
        appeal in the cases prescribed in this chapter.
In this case, the Justice Court entered judgment for Mr.
Jacobson as the prevailing party.         The District Court held
that Mr. Jacobson was not an aggrieved party and could not
appeal.     Anderson v. Hinman (1960), 138 Mont. 397, 357 P.2d
895, provides authority for the District Court's holding.   In
that case, this Court ruled:

    The appellant, Edna J. Hinman, concluded her answer
    filed in the District Court with prayer for "judg-
    ment that this action be dismissed upon the merits
    as to her" and it was so adjudged. She was grant.ed
    the precise judgment for which she prayed.      Her
    prayer was answered. She is not a party aggrieved
    by the judgment entered. She won her suit in the
    trial court.
Hinman, 357 P.2d at 905.    Similarly, since Mr. Jacobson was
permitted to present his counterclaim in justice court and
won the suit there he is not a party aggrieved by the judg-
ment entered.   He may not appeal to the District Court.
    Affirmed.




We Concur:



    Chief Justice